DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engaging elements in claim 1, and means for preventing the at least one interlocking device from moving out of engagement in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “at least one interlocking device is made of a material different from the core material, e.g., a plastic material”. It is unclear if this language limits the material to be a plastic or plastic is only an example of the claimed material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-6, 8-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humblot et al. (U.S. Pre-Grant Publication No. 2015/0132137), hereinafter “Humblot”.

As per claim 1, Humblot discloses an interlocking device (3a, 9, collectively; figure 5) for locking panel sections (2a, 2’a; figure 5) of a core material of a wind turbine blade, the interlocking device has a first end, an opposite second end and at least one outer side surface arranged between the first and second ends , the interlocking device comprises a base portion having a body with a predetermined outer height and outer width, the body is configured to provide support for at least a number of first engaging elements  projecting from a first proximal end of the body to the second end (see annotated figure 5 below), the first engaging elements being configured to be brought into engagement with a first panel section and a second panel section by applying a force to said first end (via clamping force of bolts 9), characterised in that the interlocking device comprises at least one engaging element configured to extend beyond one side surface of said panel sections (see annotated figure 5 below), when placed in a final position of engagement, wherein said at least one engaging element is configured to engage at least one layer of a fibre material arranged on said one side surface of the panel sections (bolted connection 9 shown to engage sole pieces 2a, 2b made from fiber material).

    PNG
    media_image1.png
    363
    772
    media_image1.png
    Greyscale


As per claim 2, Humblot discloses an interlocking device according to claim 1, characterised in that said interlocking device comprises a first set of first engaging elements having a first local height and at least a second set of first engaging elements having a second local height, wherein said first local height is equal to or greater than the second local height (bolts 9 shown to have same height, i.e., two sets of bolts 9 having the same height; figure 5).

As per claim 3, Humblock discloses an interlocking device according to claim 1, characterised in that the interlocking device further comprises a number of second engaging elements projecting from a second proximal end of the body to the first end (see annotated figure 5 above).

As per claim 5, Humblock discloses an interlocking device according to claim 1, characterised in that said body is a solid or tubular body with at least an outer side surface arranged between said first proximal end and said first end or second proximal end (the body shown to have a solid body with outer side surface between the first proximal end and second proximal end; see annotated figure 5 above).

As per claim 6, Humblock discloses an interlocking device according to claim 1, characterised in that said at least one interlocking device further comprises means for preventing the at least one interlocking device from moving out of engagement with at least one of the first and second panel sections (bolts 9 capable of preventing the interlocking device from moving out of engagement with soles 2a and 2b; figure 5).

As per claim 8, Humblock a kit for manufacturing a wind turbine blade component, comprising: a first panel section (2a; figure 5) comprising at least one first core element of a core material (sole piece 2a made from composite material; paragraph [0080]), the first panel section having a first side surface (inner surface shown), an opposite second side surface (outer surface shown), a first edge surface (the edge abutting sole piece 2’a) and an opposite second edge surface (opposite edge shown; figure 1), at least a second panel section (2’a) comprising at least one second core element of the core material, the second panel section further having a first side surface, an opposite second side surface, a first edge surface and an opposite second edge surface (same structure as sole piece 2a), and at least one interlocking device (3a, 9, collectively) configured to interlock the first and second panel sections (as shown; figure 5) relative to each other, characterised in that the at least interlocking device  is configured according to claim 1.

As per claim 9, Humblock discloses a kit according to claim 8, characterised in that at least one of the first and second panel sections has at least one recess arranged in the second side surface, wherein said at least one recess has a predetermined depth and is configured to (outer surface having countersunk surface (recess) to receive bolt 9; figure 5).

As per claim 15, Humblock discloses a wind turbine blade (1a, 1b, collectively) extending from a blade root to a tip end in a longitudinal direction and further from a leading edge to a trailing edge in a chordwise direction (wind turbine blade inherently having a root, tip, leading edge and trailing edge), the wind turbine blade  comprises at least one blade shell part having an outer side surface and an inner side surface, the at least one blade shell part comprises a sandwich structure having a first number of layers of a first fibre material (the skins made of fabrics, i.e., sandwich structure of fiber material; paragraph [0080]), a kit of panel sections (2a, 2’a, 3a, 9, collectively; figure 5) and a second number of layers of a first fibre material (link plate 3a made from fabrics, i.e., second number of layers of fiber material; paragraph [0080]), characterised in that the kit of panel sections is configured according to claim 8.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulldog Aksjesel Skap (British Patent Document GB 1,580,841 A), hereinafter “Bulldog”.

As per claim 1, Bulldog discloses an interlocking device (1; see the drawings) for locking panel sections of a core material of a wind turbine blade, the interlocking device has a first end, an opposite second end and at least one outer side surface arranged between the first and second ends , the interlocking device comprises a base portion having a body with a predetermined outer height and outer width, the body is configured to provide support for at least a number of first engaging elements  projecting from a first proximal end of the body to the second end (see annotated figure below), the first engaging elements being configured to be brought into engagement with a first panel section and a second panel section by applying a (teeth 2 is capable of piercing into two adjacent panels by applying a force), characterised in that the interlocking device comprises at least one engaging element  configured to extend beyond one side surface of said panel sections (teeth 2 is capable of piercing into two adjacent panels by applying a force), when placed in a final position of engagement, wherein said at least one engaging element is configured to engage at least one layer of a fibre material arranged on said one side surface of the panel sections (teeth 2 are capable of penetrating adjacent panel sections having a fiber material).

    PNG
    media_image2.png
    221
    688
    media_image2.png
    Greyscale

As per claim 2, Bulldog discloses an interlocking device according to claim 1, characterised in that said interlocking device comprises a first set of first engaging elements having a first local height and at least a second set of first engaging elements having a second local height, wherein said first local height is equal to or greater than the second local height (teeth 2 having the same height, i.e., two sets of teeth having the same height; see the drawings).

As per claim 4, Bulldog discloses an interlocking device according to claim 1, characterised in that at least one of said first engaging elements and said second engaging elements are teeth each with a predetermined profile (teeth 2 shown; see the drawings).

(the body having an outer annular side surface between the first end first proximal end; see annotated figure above).

As per claim 6, Bulldog discloses an interlocking device according to claim 1, characterised in that said at least one interlocking device further comprises means for preventing the at least one interlocking device from moving out of engagement with at least one of the first and second panel sections (teeth 2 have sharp edges to penetrate two adjacent panels to prevent moving out of engagement).


Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 10 contains allowable subject matter “locking a first of said panel sections relative to a second of said panel sections by moving at least one interlocking device according to any one of claims 1 to 7 into engagement with the first and second panel sections.
In the closest prior art, Smith teaches a method of manufacturing a wind turbine blade (5) component, the method comprises the steps of: laying up a first number of layers (46; figure 3a) of a fibre material in a mould (44), the first number of layers defining an outer side surface of the wind turbine blade (as shown; figure 3a), arranging a kit of panel sections (48) on top of (46), wherein said kit  comprises a plurality of panel sections (as shown; figure 3a), further laying up a second number of layers (52; figure 3d) of a fibre material on top of said panel sections, the second number of layers defining an inner side surface of the wind turbine blade (as shown; figure 3d, 3e), infusing said fibre material and said panel sections with a first resin, substantially curing said first resin to form a sandwich structure of the wind turbine blade component (page 3, lines 5-12).
However, no prior art of record sufficiently teaches the allowable subject matter above. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

Claims 11-14 also contain allowable subject matter by virtue of their dependency on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimono et al. (U.S. Patent No. 9,022,745) teaches two panels interconnected by a bracket connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745